Citation Nr: 0640089	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.



This case comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2000 and July 2001 rating decisions by the 
Regional Office (RO) in Buffalo, New York.

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.

In November 2005, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, after review, the Board 
observes that further development is required prior to 
adjudicating the veteran's claim.

In the November 2005 remand, the Board requested that the RO 
schedule the veteran for a VA audiology examination to 
determine the nature, severity, and etiology of any current 
hearing loss of the right ear.  Accordingly, the veteran 
underwent a VA audiology examination in August 2006.  The 
examination report provides puretone thresholds and speech 
recognition ability of the both ears.  Based on the puretone 
thresholds, the examiner stated that the veteran's hearing 
loss does not meet the requirements for VA disability and 
opined that no hearing loss is due to military noise exposure 
since this veteran has normal hearing from 500 to 4000 Hertz 
in both ears.  

The Board notes, however, that the examination report also 
reflects speech recognition ability of 92 percent in the 
right ear.  The Board observes that this finding reflects a 
disability for VA purposes.  38 C.F.R. § 3.385 (2006).  As 
the examiner's opinion is based on the premise that the 
veteran had no disability, the Board observes that another 
medical opinion is required prior to adjudicating the 
veteran's claim.  

The Board also notes that the veteran has been receiving 
treatment at the Syracuse VA Medical Center (VAMC) and Rome 
Outpatient Clinic.  Ongoing medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Ongoing medical records from the 
Syracuse VAMC and Rome Outpatient Clinic 
should be obtained, dating since July 
2006.

2.  After completing the above 
development, the veteran's claims file, to 
include a copy of this REMAND, is to be 
referred to the examiner who conducted the 
August 2006 VA audiology examination.  The 
examiner is advised that speech 
recognition ability of 92 percent is 
considered a disability for VA purposes.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current hearing loss of the right 
ear is related to military service.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  If the examiner deems a new 
examination is necessary to render an 
opinion, such should be scheduled.

If the examiner who conducted the August 
2006 examination is unavailable, another 
examiner with appropriate expertise may 
furnish the necessary review and opinion.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


